            Case 2:18-cv-04920-JLS Document 21 Filed 10/30/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
JESUS RAMOS,                         : CIVIL ACTION
                        Petitioner,  :
      v.                             : NO. 18-4920
                                     :
MELISSA HAINSWORTH, et al.,          :
                        Respondents. :
____________________________________:

                                                      ORDER

         AND NOW, this           30th day of October, 2019, upon consideration of the Petitioner’s

Unopposed Motion For a Sixty (60) Day Extension of Time to file a Motion for Leave to File an

Amended Petition (ECF No. 20), 1

         IT IS ORDERED that the Motion is GRANTED, and Petitioner’s Motion for Leave to

File an Amended Petition (attaching any proposed Amended Petition as an exhibit to the Motion)

shall be filed on or before December 30, 2019. 2


1
          Petitioner’s counsel was recently retained and seeks an extension of sixty (60) days to file a motion for
leave to file an amended petition following his review of the case.

2
         Pursuant to Habeas Corpus Rule 11, the Federal Rules of Civil Procedure may be applied in
habeas cases to the extent that the civil rules are not inconsistent with any statutory provisions or the habeas rules.
Habeas applications “may be amended . . . as provided in the rules of procedure applicable to civil actions.” See 28
U.S.C. § 2242. Federal Rule of Civil Procedure 15 allows pleading amendments with “leave of court” any time
during a proceeding. See Fed. Rule Civ. Proc. 15(a). Amendments made after the statute of limitations has run will
relate back to the date of the original pleading if the original and amended pleadings “ar[i]se out of the conduct,
transaction, or occurrence.” Rule 15(c)(2).

          Applying the civil concept of leave to amend to the context of habeas corpus actions, we are bound by the
United States Supreme Court in Mayle v. Felix, 545 U.S. 644 (2005). As noted by Supreme Court, Congress
enacted AEDPA to advance the finality of criminal convictions by adopting a tight time line, a one-year limitation
period ordinarily running from “the date on which the judgment became final by the conclusion of direct review or
the expiration of the time for seeking such review.” Mayle, 545 U.S. 644, 662–663 (2005) (citing Rhines v. Weber,
544 U.S. 269, 276 (2005); 28 U.S.C. § 2244(d)(1)(A)). The Supreme Court noted further that “[i]f claims asserted
after the one-year period could be revived simply because they relate to the same trial, conviction, or sentence as a
timely filed claim, AEDPA’s limitation period would have slim significance.” Id. (citations omitted). Accordingly,
the Supreme Court determined that relation back in a habeas setting depends on the existence of a common “core of
operative facts” uniting the original and newly asserted claims. Mayle, 545 U.S. at 659. In other words, so long as
the original and amended petitions state claims that are tied to a common core of operative facts, relation back to the
original habeas petition will be in order. Id. at 664.
          Case 2:18-cv-04920-JLS Document 21 Filed 10/30/19 Page 2 of 2



       IT IS FURTHER ORDERED that the current deadline for filing the Response to the

Petition for Writ of Habeas Corpus is VACATED.

       IT IS FINALLY ORDERED that the Respondents’ Response to Petitioner’s anticipated

Motion for Leave to File an Amended Petition shall be filed within fourteen (14) days after the

Motion is filed.




                                                    BY THE COURT:


                                                     /s/ Henry S. Perkin___________________
                                                    HENRY S. PERKIN
                                                    UNITED STATES MAGISTRATE JUDGE




                                                2
